 Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 1 of 31 PageID #:22214




when a party acts negligently. e360 Insight, 658 F.3d at 642-43; Tec-Air, 1994 U.S.

Dist. LEXIS 2026, at *20-21. To the extent Defendants are using Duke’s alleged

honesty as a mitigating factor, bad faith is only one factor. Moreover, Duke’s

honesty argument is meritless. His response to Life wasn’t honest when he did not

even search the Yahoo! chat account, despite using that account to communicate

with Saraswat. Tr. 138, 139. The prejudice factor is overwhelming under these

circumstances. The first production wave of these responsive documents occurred

on March 29, 2018. Dkt. 294-2, at 2-114. That wave comprised 112 pages. Id. The

second wave, comprising nearly 15,000 pages, occurred on May 31 and June 1, 2018.

Tr. 912, 1452-53; Pl.’s Ex. 91. These productions were in the middle of summary

judgment briefing and years after the documents were ordered to be produced. Dkt.

132; Tec-Air, 1994 U.S. Dist. LEXIS 2026, at *27-28 (documents produced after the

close of discovery). For nearly forty years, courts have held that ultimately

producing requested documents does not absolve a party of its untimely production.

Fautek v. Montgomery Ward & Co., 96 F.R.D. 141, 145 (N.D. Ill. 1982).

      As sanctions, the Court (1) awards attorneys’ fees against Duke and Leavens;

(2) bars Defendants from using any of the documents or information contained in

the documents not produced by June 15, 2015; 60 (3) bars Defendants from

contesting that Saraswat and Webrecsol were performing work for Defendants

through the date the metatag containing Plaintiff’s mark was removed from



 This sanction is nearly duplicative of the sanctions imposed under Rule 37(c) barring
60

Defendants from using any documents or information not produced by the supplementation
date. The sanction under Rule 37(b) is merely a subset of the Rule 37(c) sanction.

                                         226
Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 2 of 31 PageID #:22215




Defendants’ website; and (4) bars any of Defendants’ expert witnesses from

testifying that their opinions would not change had they considered these

documents. Fed. R. Civ. P. 37(b). These sanctions are tailored to the severity of

Defendants’ and Leavens’ conduct and to remedy the prejudice Plaintiff has

suffered. Plaintiff’s trial strategy was sabotaged, and it was forced to litigate the

extensive summary judgment motions without the documents the Court ordered

Defendants to produce years before. Metro. Opera Ass’n., 212 F.R.D. at 229 (trial

strategy and summary judgment hampered by untimely production of documents).

Plaintiff’s entire summary judgment briefing was undone by the late production of

the documents. And the barring orders are directed toward Saraswat’s and

Webrecsol’s SEO work for Defendants, which is the precise topic upon which

Plaintiff sought discovery and the Court ordered production.

      In fashioning a remedy under Rule 37(b), the Court considered finding that

Defendants intentionally placed Plaintiff’s mark in Defendants’ website. But that

sanction would be equivalent to granting default in favor of Plaintiff and dismissing

Defendants’ counterclaim. The Court believes that sanction would be too severe.

See Worldpay, US, Inc., 2018 U.S. Dist. LEXIS 193562, at *17 (default and

dismissal are the most extreme sanctions).

                    d. Rule 37(c)

      When a party fails to provide information that is required to be disclosed

under Rule 26(a) or 26(e) and that failure is neither substantially justified nor

harmless, sanctions are automatic and mandatory. Fed. R. Civ. P. 37(c)(1); David,



                                          227
Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 3 of 31 PageID #:22216




324 F.3d at 857. Those sanctions include barring the non-producing party from

using the documents or information, requiring the payment of the moving party’s

attorneys’ fees, and informing the jury of the party’s failure to produce the

documents or information. Fed. R. Civ. P. 37(c)(1)(A), (B). Rule 37(c) only

authorizes sanctions against a party. Fed. R. Civ. P. 37(c); Maynard, 332 F.3d at

470. The following is just a sample of the admittedly tardy disclosures requiring

sanctions under Rule 37(c). Dkt. 382, at 9 (“There is no dispute that documents in

these ten categories were not produced until after discovery closed.”).

      There is no doubt that all the ESI that the former defense counsel frantically

disclosed in the spring of 2018 was required to be disclosed under Rule 26(a) and

Rule 26(e). They knew it should have been disclosed, but it was not. They admitted

as much. Tr. 1283; Dkt. 294-2, at 2. This disclosure included the 112 pages of

documents that were disclosed on March 19, 2018 in the middle of summary

judgment briefing. Pl.’s Ex. 1; Dkt. 294-2, at 2-114. It also included the 15,000

pages of ESI from the Yahoo! email account that were disclosed on May 31 and June

1, 2018, years after they should have been produced. These tardy disclosures were

caused in large part by Duke’s repeated dishonesty with the former defense counsel.

      Included within that disclosure was the ESI that substantially undermined

Duke’s and Saraswat’s sworn testimony. Pl.’s Ex. 17; Dkt. 294-2, at 171-173. Not

only was this document impeaching, but it also went to the heart of Plaintiff’s

unclean hands defense. Also included in this tardy production were the emails

between Duke and Edmiston and the recordings that substantially undermined the



                                         228
 Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 4 of 31 PageID #:22217




highly questionable defamation counterclaim. Pl.’s Exs. 22-27; Dkt. 294-2, at 221-

233.

       Finally, there exist over 23,000 documents in the GoDaddy email accounts

that should have been produced years ago. All of these documents contain the

agreed-upon search terms and should have been produced in 2015. Dkt. 116; Dkt.

318-1, at 13. Because these documents have yet to be produced to Plaintiff as of the

date of this order, the full extent of the undeniable prejudice is not known.

       Defendants argued that these failures were not a result of bad faith or willful

intent. Dkt. 382, at 10. But once a Rule 37(c) violation occurs, sanctions are

automatic. David, 324 F.3d at 857. Defendants appeared to be relying upon the list

of factors that courts should consider when determining the extent and nature of

those sanctions. Tribble, 670 F.3d at 760. In support of this argument, Defendants

placed the blame squarely on the former defense counsel, particularly Leavens.

Dkt. 382, at 10. 61 But Defendants failed to address Duke’s repeated representations

to the former defense counsel that “they had everything” when they didn’t, and

Duke knew they didn’t. Tr. 604-05, 609 (“Here are the total GB on the four

computers that would have anything related to 21 Century Smoking.”), 1160, 1224

(“The information that we received was inaccurate.”), 1242 (Duke would repeatedly

and erroneously tell counsel “You have all the data. You have everything.”).

Defendants also failed to address that Duke reviewed and approved the initial



61
  This is a clever argument. Because Rule 37(c) only allows sanctions against a party, by
placing blame on the former defense counsel for these particular violations and errors,
Plaintiff would be left without a remedy.

                                           229
Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 5 of 31 PageID #:22218




disclosures that stated that all the electronic records were located on the four

computers. Tr. 606-07, 629, 1029; LS Ex. 7. Duke’s claim that he did not know that

electronic documents included emails is not credible for the multiple reasons this

Court has identified throughout this order. Tr. 1529-30, 1540, 1544-45; Dkt. 294-2,

at 621.

      The Court imposes the following sanctions against Duke under Rule 37(c)(1)

because, as shown below, Duke has failed to establish that his failures were

substantially justified or harmless: (1) Duke is barred from using any of the ESI

not produced by June 1, 2015, or the information contained in that ESI; (2) Duke

must pay Plaintiff’s reasonable attorneys’ fees; and (3) the fact finders will be

informed of Defendants’ failures. Fed. R. Civ. P. 37(c)(1)(A),(B).

             2. Defendants’ Failures were Not Substantially Justified or
             Harmless, and Sanctions would not be Unjust

      Although Defendants and the former defense counsel didn’t specifically

address substantial justification, harmlessness, or unjustness as to each applicable

rule, the Court addresses all those issues.

      Neither Defendants nor the former defense counsel argued that their failures

were substantially justified. Because it is their burden to show substantial

justification, they have forfeited this issue and cannot prevail. Salgado by Salgado,

150 F.3d at 742 (burden on nonmovant to show substantial justification); Kenall

Mfg., 354 F. Supp. 3d at 883 (failure to respond to argument forfeits issue).

      Even if they were to assert that their many failures were substantially

justified, they would still lose. None of their actions or inactions, both intentional

                                          230
 Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 6 of 31 PageID #:22219




and negligent, were reasonably debatable. Their errors were fundamental. As to

the former defense counsel, they violated nearly every basic principle of e-discovery,

which resulted in a multitude of rule violations. As to Duke, his actions were not

substantially justified. Dishonesty and lack of candor with counsel is never

substantially justified.

       Likewise, neither Defendants nor the former defense counsel 62 argued that

sanctions under Rule 37(a)(5)(A)(iii) would be unjust. Again, it was their burden to

establish that an award would be unjust, and because they have not even addressed

the issue, they have forfeited this argument and cannot prevail. Lorillard Tobacco,

259 F.R.D. at 327 (burden on nonmovant to show sanctions would be unjust); Kenall

Mfg., 354 F. Supp. 3d at 883. Moreover, there is simply nothing unjust in requiring

a party that has repeatedly failed to produce relevant and responsive ESI to pay the

attorneys’ fees of the party that was required to litigate the issue. The GoDaddy

emails are a good example. The record establishes that there are over 23,000

documents in the GoDaddy accounts that contain the agreed-upon search terms.

Dkt. 318-1, at 13. They weren’t produced. The same holds true for the Yahoo!

emails. Plaintiff should not be required to eat the cost of Defendants’ and the

former defense counsel’s ESI failures.




62
  Stamatis briefly argued that the imposition of sanctions on him would be unjust under
Rule 37(b)(2)(C). Dkt. 378, at 22. As noted previously, the Court agrees that his minimal
involvement in the violation of the Court’s orders weigh against imposing sanctions on him
under this rule.

                                           231
Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 7 of 31 PageID #:22220




      Read charitably, the Court discerns only two possible arguments asserting

that imposing sanctions would be unjust. The arguments neither individually nor

collectively meet Defendants’ burden.

      First, Defendants made a “whataboutism” or “monkey see, monkey do”

argument based upon Plaintiff’s alleged spoliation of ESI. Lorillard Tobacco, 259

F.R.D. at 328 n.1 (unjust circumstances focus on conduct of moving party).

According to Defendants, Plaintiff has likewise destroyed a substantial amount of

ESI. Dkt. 382, at 19-20. But this issue was previously raised in a motion that, by

agreement, was dismissed without prejudice to be raised later in a motion in limine.

Dkt. 290; Dkt. 293, at 32. Also, besides being fundamentally different in nature and

timing, dkt. 278, at 56, this issue was not raised in Defendants’ response brief

before the hearing, so unsurprisingly nobody addressed it and no evidence was

presented at the hearing on this issue. Defendants are free to raise this issue again

in their motion in limine, which is precisely what Defendants agreed to do. Dkt.

293, Dkt. at 32; Dkt. 290. The issue raised in the Defendants’ dismissed motion has

no impact on this Court’s decision on the spoliation issues before it. Moreover,

Defendants cannot duck the consequences of their repeated fundamental rules

violations by pointing at a single yet-to-be-determined allegation of spoliation.

Bankdirect Capital Fin., 2018 U.S. Dist. LEXIS 224705, at *23 (repeated rule

violator cannot “slough off its violations by pointing at opponent”).

      Second, on the final pages of their post-hearing brief, Defendants assert,

“Plaintiff should not be reimbursed for the unreasonable amount of time and money



                                          232
 Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 8 of 31 PageID #:22221




they have spent trying to prove the alleged Duke-Saraswat conspiracy, trying to

convince the Court that Mr. Duke is a liar, or that he and his former lawyers

intentionally failed to comply with discovery obligations.” Dkt. 382, at 25-26. 63

This cursory argument fails to show why imposing an award of attorneys’ fees

would be unjust.

       The Court is not reimbursing Plaintiff for an unreasonable amount of time

and money relating to those identified issues. The Court is reimbursing Plaintiff for

Defendants’ and the former defense counsel’s repeated and unreasonable e-

discovery failures, which the Plaintiff was required to litigate because Defendants

never took Plaintiff’s clearly legitimate concerns seriously. Tens of thousands of

documents were not timely produced despite Court-ordered deadlines. Specific

documents that the Court ordered be produced were not produced by the due date

but were instead produced in the middle of summary judgment briefing. Plaintiff

should be reimbursed for these clear violations of rules and court orders.

       Defendants and the former defense counsel focused on—to the extent they

focused on any of exceptions under Rules 37(a),(b), and (c)— the alleged lack of

harm to Plaintiff. Dkt. 379, at 22; Dkt. 382, at 10, 12.

       The former defense counsel and Defendants minimized the prejudice Plaintiff

has suffered. Neither addressed the prejudice to the Court or the other litigants

whose cases have been sidetracked because of this case. Bankdirect Capital, 2018

U.S. Dist. LEXIS 224705, at *23. The former defense counsel seemed to recognize


63
  Interestingly, Defendants’ argument in this regard is no longer than Plaintiff’s Rule 26(g)
argument that Defendants asserted was undeveloped and, therefore, waived.

                                            233
Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 9 of 31 PageID #:22222




prejudice may have occurred but that they were unaware of the extent, as the

extent is still unknown. Dkt. 379, at 2. Defendants focused on the lack of a trial

date as their basis for claiming that their errors were harmless. Dkt. 382, at 11.

The Court vehemently rejects both assertions.

       The prejudice shelled upon Plaintiff was extraordinary. Parties suffer

prejudice when their access to relevant information and documents impairs their

ability to prepare for trial. Laukus, 292 F.R.D. at 511. Parties incur prejudice

because they do “not have the benefit of the documents while selecting deponents,

taking depositions, conducting third party discovery, and preparing [their] trial

strategy and pre-trial documents.” HM Elecs, 2015 U.S. Dist. LEXIS 104100, at

*77; see also Tec-Air, 1994 U.S. Dist. LEXIS 2026, at *13-14 (documents produced

seven months after close of discovery). All that happened here. Plaintiff repeatedly

articulated the harm it has suffered. Dkt. 239, at 2-3; Dkt. 249, at 17; Dkt. 293, at

5,7; Tr. 356. Plaintiff was deprived of massive amounts of ESI during the entire

pretrial litigation process.

       Additionally, failing to produce tens of thousands of relevant and responsive

documents and only producing them long after the close of discovery, both fact and

expert, and after extensive summary judgment motions and responses have been

filed is the epitome of trial by ambush. Bankdirect Capital, 2017 U.S. Dist. LEXIS

224705, at *11 n. 5. The gravamen of the Federal Rules of Civil Procedure is to

eliminate trial by ambush. See Hickman, 329 U.S. at 501; A PDX Pro Co., 311

F.R.D. at 652. Defendants and the former defense counsel then further prejudiced



                                         234
Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 10 of 31 PageID #:22223




Plaintiff by making Plaintiff extensively litigate the ESI issues for another 18

months, all while still having not made a complete production of relevant and

responsive ESI.

      Arguing that Plaintiff has not suffered prejudice because no trial date has

been set is just as meritless.

      Although courts can consider the impact on trial as a factor, Tribble, 670 F.3d

at 760, it is not determinative. It is only one factor. Cf. S. Sys. v. Torrid Oven, Ltd.,

105 F. Supp. 2d 848, 854 (W.D. Tenn. 2000). Prejudice can still occur even though a

court has not held the trial or even set a trial date. HM Elecs., Inc. v. R.F. Techs.,

Inc., No. 12cv2884, 2015 U.S. Dist. LEXIS 104100, at *75 (S.D. Cal. Aug. 7, 2015).

As Magistrate Judge Cole noted a decade ago, it is rarely a good answer to simply

argue a lack of prejudice because of the absence of a trial date. Hard Surface Sols.,

Inc. v. Sherwin-Williams Co., 271 F.R.D. 612, 617 (N.D. Ill. 2010) (“[I]t is no answer

to say the trial date has not been set.”). That is particularly true in the U.S.

District Court for the Northern District of Illinois, Western Division. As anybody

who practices here should know, in the Western Division, a trial date is not given

until all discovery and pretrial matters are completed. PCM Leasing, Inc. v.

BelGioioso Cheese, Inc., No. 16 CV 50076, 2019 U.S. Dist. LEXIS 117813, at *10-11

(N.D. Ill. July 11, 2019). The same holds true for other courts that operate with a

similar system. See McPeek v. Harrah’s Imperial Palace Corp., No. 2:13-cv-01371,

2015 U.S. Dist. LEXIS 66545, at *12 (S.D. Nev. May 20, 2015) (the argument that

no prejudice occurs because no trial date has been set ignores “the fact that a trial



                                          235
Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 11 of 31 PageID #:22224




date is not set in this district until after the close of discovery, after dispositive

motions are decided and after the joint pretrial order is filed”). As a result, the

discovery closure date has the same effect as a trial date. If parties do not meet the

deadlines for discovery, the case cannot proceed, and no trial will occur.

       Furthermore, cases recognize that the trial date factor implicitly also means

the dispositive motion date. Mack v. City of Chicago, 16 C 7807, 2019 U.S. Dist.

LEXIS 48554, at *7 (N.D. Ill. Mar. 25, 2019). After the Supreme Court’s summary

judgment trilogy, modern civil litigation implicitly recognizes the likelihood—alas,

inevitability—of summary judgment motions. See Rowe Int’l Corp. v. Ecast, Inc.,

586 F. Supp. 2d 924, 935 (N.D. Ill. 2008). Consequently, “[t]hat a trial date has not

been set is immaterial, for [the rules prohibit] improperly withheld evidence from

disrupting a ‘motion’ as well as a ‘trial.’” Mack, 2019 U.S. Dist. LEXIS 48554, at *7.

So, parties and courts are prejudiced when discovery failures wreak havoc on

dispositive motion deadlines, too. Woliner v. Sofronsky, No. 18-CV-80305, 2019 U.S.

Dist. LEXIS 3431, at *12 (S.D. Fla. Jan. 8, 2019).

       This entire case was derailed in the middle of extensive summary judgment

briefing after years of fact and expert discovery—discovery that occurred without a

complete production of relevant and responsive documents because of the multiple

failures by Defendants and the former defense counsel. The lack of a trial date

offers no quarter to the clear prejudice inflicted on Plaintiff here.

       In a simply stunning argument, Defendants argued that even if prejudice

existed, the Court should not permit a reopening of discovery to cure the prejudice.



                                            236
Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 12 of 31 PageID #:22225




Dkt. 382, at 11-12. But Defendants almost immediately retreated from that

meritless position. Dkt. 382, at 12. To the extent Defendants or the former defense

counsel assert that the prejudice can be cured by reopening discovery, the Court

rejects the assertion. Merely reopening discovery—which would require reopening

both fact and expert discovery—is an exceedingly poor option, particularly in a 2012

case. Reopening discovery is not necessarily a reasonable cure for the prejudice

incurred by a party. Laukus, 292 F.R.D. at 513. A party suffers prejudice if it would

need to reopen multiple depositions. Id. at 511. Memories fade. More money is

spent. Resolution is delayed. There must be an end to litigation. Again, this is a

2012 case. It is the oldest rat in the barn. Reopening discovery is not a reasonable

option.

      Since discovering the ESI deficiencies, at nearly every opportunity, Plaintiff

has highlighted the prejudice it has suffered. See, e.g., Dkt. 239, at 2-3; Dkt. 249, at

17; Dkt. 256, at 13; Dkt. 293, at 5, 7; Tr. 356. And it made the prejudice plain in its

post-hearing brief. Dkt. 381, at 23. In a moment of candor, Stamatis even

recognized that he’d be “hard pressed” to say that sanctions weren’t warranted.

Dkt. 315, at 9. The Court agrees. In fact, the Court believes it would be abusing its

discretion if it did not sanction Defendants and the former defense counsel. Metro.

Opera Ass’n, 212 F.R.D. at 220 (a court should not shrink from imposing harsh

sanctions when they are warranted because unless sanctions are perceived as a

credible threat rather than a paper tiger, the pretrial quagmire threatens to engulf

the entire litigation process).



                                          237
Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 13 of 31 PageID #:22226




       Defendants finally argued that the prejudice was not great because only a

“handful of documents” were identified by Plaintiff as being critical. Dkt. 382, at

11. That argument fails. First, it does not address the over 23,000 GoDaddy

documents that have yet to be produced, so it is unknown how many more critical

documents exist. Dkt. 318-1, at 13. Second, the argument does not address that

included in these “handful of documents” are critical documents that undermine the

defamation counterclaim, substantially impeach Duke, and support Plaintiff’s

unclean hands defense. Dkt. 267, at 19-24, 50 (withheld ESI was “good impeaching

material”). Third, it does not address that an online sales document that should

have been produced, but wasn’t, would have undoubtably been used to examine

Duke and his market penetration expert. Fourth, the argument does not address

that the late-produced documents established that the claimed auto-forwarding

solution did not, in fact, prevent the spoliation of ESI that should have been

preserved. Opposing counsel doesn’t get to decide what’s important to the other

side’s case.

               3. Curative Measures are Necessary under Rule 37(e)

       There is absolutely no doubt that two sets of ESI were destroyed: the Yahoo!

chats and certain GoDaddy emails. Even Defendants recognized this fact in their

post-hearing brief. Dkt. 382, at 4. This Court has already articulated the decision

tree process to analyze destroyed ESI. Snider, 2017 U.S. Dist. LEXIS 107591, at *8-

11. But before conducting that analysis, the Court must address two preliminary




                                         238
Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 14 of 31 PageID #:22227




matters regarding evidentiary issues and present background about the Yahoo!

chats and the GoDaddy emails.

                    a. Evidentiary Issues

      First, the Court addresses an evidentiary issue raised in Leavens’ post-

hearing brief. Leavens argued against curative measures and sanctions by relying,

in part, on a declaration found in this Court’s lengthy docket, a declaration by

Saraswat. Dkt. 276. There are two fundamental problems with relying on that

declaration. First and foremost, the declaration was never introduced into evidence,

a fact even Defendants recognized. Dkt. 382, at 8. So, the Court will not consider

it.

      Additionally, even if the Court were to consider the Saraswat declaration, it

would not help Leavens. The declaration is demonstrably false in many respects.

Indeed, it is the falsity of that very declaration in conjunction with the falsity of

Duke’s declaration on the same subject that only further undermines Defendants’

and Leavens’ arguments. The declaration claimed that Saraswat’s “work for Mr.

Duke and 21 Century Smoking ended in or about February of 2010.” Dkt. 276, at 2.

Saraswat also claimed that she “did not do any work of any kind on 21 Century

Smoking’s website after February of 2010,” and that she “did not make any changes

to its website content, keywords or metadata after that month.” Id. These would be

critical, relevant facts going to Plaintiff’s unclean hands argument, as previously

discussed. But these claims in Saraswat’s declaration are demonstrably false. The

content of the one chat that was produced establishes the falsity of Saraswat’s



                                           239
Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 15 of 31 PageID #:22228




declaration. That chat established that Saraswat was working for Duke on the 21

Century Smoking website on September 13, 2010, including working on the

metadata components of the website. Dkt. 294-2, at 171-73; Pl.’s Ex. 17. At that

time, Saraswat and Duke communicated about here continued efforts to increase

Defendants’ SEO. Id. Moreover, Saraswat’s declaration even conflicts with Duke’s

testimony as to when she stopped working for him. At one point, Duke claimed

Saraswat stopped working for him in April of 2010. Dkt. 234-2, at 1. But even at

the evidentiary hearing, Duke pushed that date back to the end of 2010. Tr. 1552-

53. This exhibit fundamentally establishes why ESI can be so critical to a case.

This one piece of evidence not only impeaches the Defendants’ two most important

witnesses, but it also bolsters Plaintiff’s main defense. So, when luckily the content

of ESI somehow survives a destruction process and that content undermines the

destroying party’s claims, the destruction of the other ESI becomes exponentially

more important.

      The second evidentiary issue involves how and when the chats were

destroyed. Defendants argued that the Yahoo! chats were lost because of a

changeover in the Yahoo! program in 2016. Dkt. 382, at 7. Defendants based that

argument on the opinion testimony of Yaniv Schiff. Dkt. 382, at 7. Despite Duke’s

self-purported ignorance of computer science, he came to the same opinion. Tr. 138.

As explained in more detail in the separate order addressing Defendants’ motion to

reopen the hearing to allow Schiff’s opinion testimony, the Court is not considering

his opinion. These reasons include, but are not limited to, the following. First,



                                         240
Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 16 of 31 PageID #:22229




Defendants had months to obtain an expert witness but did not do so until after the

hearing was closed—and after they repeatedly confirmed to the Court that they had

no more evidence to present. Tr. 1554. Second, and critically, the expert opinion is

from a hired gun who has not been subjected to cross-examination, so his opinions

are inherently biased. Apple Inc. v. Motorola, Inc., 757 F.3d 1286, 1231 (Fed. Cir.

2014) (retained expert witnesses are inherently biased but the bias is mitigated by

the ability to cross-examine); Tagatz v. Marquette Univ., 861 F.2d 1040, 1042 (7th

Cir. 1988) (“Hired experts, who generally are highly compensated—and by the party

on whose behalf they are testifying—are not notably disinterested.”). Therefore, in

the Court’s discretion, it is not considering Schiff’s opinions. Jones v. Lincoln Elec.

Co., 188 F.3d 709, 723 (7th Cir. 1999) (discussing that the district court has

discretion to admit expert testimony); see Gopalratnam v. Hewlett-Packard Co., 877

F.3d 771, 782 (7th Cir. 2017) (non-Daubert issues going to admissibility of expert

testimony are reviewed for abuse of discretion). Moreover, even accepting Schiff’s

un-cross-examined opinion, the Yahoo! program change-over occurred in 2016, long

after the duty to preserve was triggered. Dkt. 382, at 7; Dkt. 373, at 7-11. Gough’s

testimony indicates that perhaps the chats were destroyed in 2018. Tr. 1498-1500.

Schiff’s opinion only moves the possible date of when the chats were destroyed

forward two years from 2018 to 2016. Regardless, the duty to preserve had been




                                          241
Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 17 of 31 PageID #:22230




triggered before either date, which Defendants concede. Dkt. 382, at 4 (duty to

preserve began on September 2, 2012). 64

                     b. Background of Yahoo! Chats and GoDaddy Emails

                            i. Yahoo! Chats

       These facts are established: (1) Yahoo! chat was the major method Duke used

to communicate with Saraswat, who worked on Duke’s website and who input

metadata into that website, Tr. 136-39; (2) Plaintiff’s theory was that Duke or

Saraswat or both included Plaintiff’s mark in a metatag on Defendants’ website; (3)

Defendants knew this was Plaintiff’s main theory, Dkt. 269, at 13-14; (4) Plaintiff’s

requested these chats; and (5) on June 11, 2015, the Court ordered Defendants to

produce these communications, Dkt. 132; Dkt. 269, at 16-18.

       The following facts are also established. Despite all of the above, (1) Duke

never searched for Yahoo! chats, Tr. 139, 272; (2) Duke did nothing to preserve

these chats, Tr. 139, 272, even though he knew they should be preserved, Tr. 215-

16, 621; and (3) Duke did not obtain copies of the chats, Tr. 272. As a result, the

chats were not preserved. Tr. 216. All Yahoo! chats became unrecoverable when

Yahoo! suspended the program in July of 2018. Tr. 1498-1500. The former defense

counsel knew Duke communicated with Saraswat via Yahoo! chat. Tr. 763, 926.

Nevertheless, the former defense counsel did not instruct Duke to disable any

autodeletion settings. Tr. 936, 1208.


64
  Whether Duke received notice of Yahoo! terminating the chat function in 2016 is
irrelevant. Dkt. 382, at 7. The duty to preserve already existed by then. Moreover, as
explained earlier, Duke’s testimony that he did not receive notice from Yahoo! that it was
terminating a major communication function is simply not credible.

                                            242
Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 18 of 31 PageID #:22231




      The evidence at the evidentiary hearing also established that if Yahoo! chat

were used and were searched for but not found, then it is a reasonable inference

that the chats were deleted. Tr. 1499-1500. This is particularly true because the

program should have saved these chats. Tr. 552.

      Furthermore, the evidence establishes that the former defense counsel

dawdled in investigating the Yahoo! chat issue and attempting to preserve the

chats. They knew Duke used Yahoo! chat for business as early as 2012. Tr. 763,

926. Before May 31, 2018, they read Yahoo! emails that referenced Yahoo! chats

relating to SEO, and they did nothing to investigate the Yahoo! chat issues between

May 31, 2018 and August 14, 2018—and were unable to explain why they did

nothing. Tr. 926. Months passed while they did nothing. Tr. 924-25. During that

time, because the Yahoo! chat program was suspended in July of 2018, all chats

became irretrievable. Tr. 1498-1500. The former defense counsel’s dawdling was

particularly costly, if the chats were destroyed in 2018 as the evidence at the

hearing indicated. While the former defense counsel dawdled, Duke did nothing.

Tr. 139, 272. When parties learn of potential spoliation issues, they must act

quickly to address those issues to reasonably ensure that no further spoliation

occurs. J.S.T. Corp., 2019 U.S. Dist. LEXIS 90645, at *30-31 (“Its efforts to do so

have been reluctant, delayed, and piecemeal. . . [the company] then did not take any

proactive efforts to restore or replace the lost email until many months later.”).

                          ii. GoDaddy Emails




                                         243
Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 19 of 31 PageID #:22232




      Duke used two GoDaddy accounts to communicate about 21 Century

Smoking business. Tr. 90. Some of those communications included

communications with customers who were confused about the parties to this

trademark case: 21 Century Smoking and 21st Century Smoke. Tr. 197, 260, 288.

At least some of these emails, as well as other emails relating to Defendants’

business, were autodeleted. Tr. 286-90, 1370, 1390-92. In this 2012 case, the

autodeletion was not disabled until June 29, 2015. Tr. 167-69, 310, 316, 318. The

former defense counsel did not instruct Duke to disable any autodeletion settings.

Tr. 936, 1208. At least one confused customer alleged that Defendants were using

Plaintiff’s mark to increase Defendants’ sales. Pl.’s Ex. 69.

                    c. Rule 37(e) Decision Tree Analysis

      Rule 37(e) creates an analytical decision tree. Oracle Am., Inc., 328 F.R.D. at

549. The Court applies the decision tree below.

                          i. Was the Information ESI?

      There is no dispute that the Yahoo! chats and GoDaddy emails are

electronically stored information. The Court assumes that most parties accused of

spoliating evidence will argue that the evidence was ESI, rather than physical

evidence, because of Rule 37(e)’s more forgiving standard.

                          ii. Was There a Duty to Preserve the ESI?

      The duty to preserve is based on the common law, and Rule 37(e) does not

attempt to create a new duty to preserve. Fed. R. Civ. P. 37(e), advisory

committee’s notes to 2015 amendments. The uniform understanding is that the



                                         244
Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 20 of 31 PageID #:22233




duty to preserve is triggered when litigation is commenced or reasonably

anticipated. The Sedona Principles, Third Edition, supra at 51. The scope of the

duty to preserve includes ESI that is expected to be relevant and proportional to the

claims or defenses in the litigation. Id. In a traditional tort setting, the moving

party would bear the burden of proof to establish that a duty existed. See Shurr v.

A.R. Siegler, 70 F. Supp. 2d 900, 934-35 (E.D. Wisc. 1999). And in a traditional tort

setting, duty is a question of law determined by the factual circumstances

presented. See Masters v. Hesston Corp., No. 99 C 50279, 2001 U.S. Dist. LEXIS

6732, at *27-28 (N.D. Ill. May 24, 2001) (citing Quinton v. Kuffer, 582 N.E.2d 296,

300 (Ill. App. Ct. 1991)).

       This action was filed on September 7, 2012. Dkt. 1. Defendants’ answer was

filed on October 3, 2012. Dkt. 8. Plaintiff first learned of its mark being contained

in Defendants’ website, which was a basis for the preliminary injunction, no later

than March 7, 2013. Dkt. 22. So, the duty to preserve was likely triggered by

September 7, 2012, and certainly, no later than March 7, 2013. Even Defendants

seem to recognize that the duty to preserve was triggered in September of 2012.

Dkt. 382, at 4. The scope of the duty includes ESI relevant to the claims and

defenses—including customer confusion, SEO of Defendants’ website, and the

inclusion of metadata in Defendants’ website. The GoDaddy email accounts were

used for all manner of Defendants’ business, including tracking customer confusion

correspondence. Tr. 90, 284-87. And the Yahoo! chat was used to communicate




                                         245
Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 21 of 31 PageID #:22234




with Saraswat about SEO and metadata in Defendants’ website. Tr. 138-39; Pl.’s

Ex. 17.

      The GoDaddy accounts were autodeleting through mid-2015. Tr. 167-69, 310,

316, 318. And the Yahoo! chats were destroyed in either 2018 or 2016. Tr. 138,

1498-1500. All these dates are after the duty to preserve was triggered.

      The GoDaddy emails and the Yahoo! chats were destroyed after the duty to

preserve was triggered.

                           iii. Was the ESI Relevant?

      The nature of the missing evidence is beneficial for understanding relevance,

as well as for determining prejudice. Cf. Snider, 2017 U.S. Dist. LEXIS 107591, at

*12. Under general discovery principles, the party seeking to compel discovery has

the burden of showing relevance. Mason Tenders Dist. Council of Greater N.Y. v.

Phase Constr. Servs., 318 F.R.D. 28, 36 (S.D.N.Y. 2016); see Zimmer, Inc. v.

Beamalloy Reconstructive Med. Prods., LLC, No. 16-cv-00355, 2019 U.S. Dist.

LEXIS 47539, at * 10 (N.D. Ind. Mar. 22, 2019); O’Gara v. Equifax Info. Servs.,

LLC, No. 16-cv-01237, 2018 U.S. Dist. LEXIS 10361, at *5 (S.D. Ind. Jan. 23, 2018).

This burden is not a high standard for at least two reasons. First, relevance is

determined under the standard in Federal Rule of Civil Procedure 26(a)(1) and not

the standard of Federal Rule of Evidence 401, which itself is not a high standard.

Jones v. Wiseman, No. 20-5105, 2020 U.S. App. LEXIS 40040, at *25 (6th Cir. Dec.

22, 2020); Snider, 2017 U.S. Dist. LEXIS 107591, at *9 n.9; Laudicina v. City of

Crystal Lake, 328 F.R.D. 510, 519-20 (N.D. Ill. 2018). Second, the principle that the



                                           246
Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 22 of 31 PageID #:22235




party with access to the proofs generally bears the burden on an issue should

temper, at least to some extent, the quantum necessary to meet the burden. See

Schaffer v. Weast, 546 U.S. 49, 60 (2005) (the party with access to the proofs bears

the burden of proof). In spoliation circumstances, the party seeking sanctions does

not have access to all the necessary proofs in large part because the other side

spoliated the evidence.

      Again, the GoDaddy email accounts were used for multiple aspects of

Defendants’ business, including tracking customer confusion correspondence. Tr.

90, 284-87. Customer confusion is at the center of any trademark case. Ziebart Int’l

Corp., 802 F.2d at 225. And Yahoo! chat was used to communicate with Saraswat

about SEO and metadata in Defendants’ website. Tr. 138-39; Pl.’s Ex. 17. It is

undisputed that Plaintiff’s mark was in Defendants’ website. Dkt. 278, at 49; Dkt.

347, at 16. Plaintiff’s theory was that Duke or Saraswat included Plaintiff’s mark

in Defendants’ website, and Defendants knew this was Plaintiff’s primary

argument. Dkt. 278, at 49. The GoDaddy emails and the Yahoo! chats easily meet

the relevance standard under Rule 37(e).

                           iv. Was the ESI Lost Because a Party Failed to Take
                           Reasonable Steps?

      There exists some authority, by well-respected ESI jurists, that places the

burden on the party seeking sanctions to show that reasonable steps were not

taken. Sosa v. Carnival Corp., No. 18-20957, 2018 U.S. Dist. LEXIS 204933, at *47-

48 (S.D. Fla. Dec. 4, 2018); see also Glob. Hookah Distribs. v. Avior, Inc., No. 3:19-

CV-00177, 2020 U.S. Dist. LEXIS 133985, at *33-34 (W.D.N.C. Jul. 29, 2020). This

                                          247
Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 23 of 31 PageID #:22236




Court is not so sure about that allocation of burden. Again, burdens of proof

generally fall on the party with better access to the information. Schaffer, 546 U.S.

at 60. It seems odd to place the burden on the movant to show that the party that

unquestionably destroyed the ESI failed to take reasonable steps to preserve the

destroyed evidence. The movant would not have access to the information programs

or systems or the relevant resources and skills of the party that destroyed the ESI.

Moreover, placing the burden on the movant for this requirement just begs for the

dreaded discovery-on-discovery quagmire.

      Regardless of which party bears the burden, it is beyond dispute that

Defendants failed to take reasonable steps to preserve the GoDaddy emails and

Yahoo! chats. To preserve the GoDaddy emails, Defendants simply needed to

disable the autodeletion setting, which is something that Duke was able to complete

after a single phone call to GoDaddy. Tr. 178, 316-17. As the legion of case law

discussed earlier in this order shows, disabling an autodeletion function is

universally understood to be one of the most basic and simple functions a party

must do to preserve ESI. See, e.g., Bankdirect Capital Fin., 2018 U.S. Dist. LEXIS

57254, at *13, 23-25. As for the Yahoo! chat, the evidence at the hearing

established how simple it would be to preserve and collect Yahoo! chats—provided

they have not been deleted. Tr. 1493-1500. Further, Duke could have copied and

saved this ESI at any time. Indeed, Duke could have even simply cut and pasted

the chats into emails and forwarded the emails to an account, which is precisely

what he did with the September 13, 2010, chat. Pl.’s Ex. 17. Instead, he took no



                                         248
Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 24 of 31 PageID #:22237




actions to preserve the chats. Tr. 139, 272. In fact, a reasonable inference is that

Duke affirmatively deleted the chats, despite his claims to the contrary. Tr. 99-100,

1519 (chat program set to save and chats were not autodeleted); Tr. 1499-1500 (if

chat used, searched for but not found, then it was deleted).

      Moreover, Leavens’ and Stamatis’ actions were not reasonable. First, they

failed to even draw the distinction between Yahoo! email and Yahoo! chat. Instead,

the Court had to inform them of the distinction. And the Court’s investigation

consisted of simply going to the Yahoo! home page, which the Court did during a

status hearing. Dkt. 267, at 31-33, 57-58. Second, Leavens and Stamatis dawdled

even after the Court explained the distinction, which established that they had not

yet preserved the chats. Two months passed before they took any action, and in the

meantime, Yahoo! terminated its chat program. Tr. 316-17 (counsel took no actions

to investigate chats between May 31, 2018, and August 14, 2018). 65 The ESI was

lost because Defendants and the former defense counsel failed to take reasonable

steps to preserve it.

                           v. Was the Lost ESI Unable to be Restored or

Replaced?

      As with the reasonable steps issue, there is some authority that places the

burden on the moving party to show that the lost ESI in incapable of being replaced


65
  This terrible scenario is the best-case scenario for Defendants and the former defense
counsel. If the chats were not destroyed in the summer of 2018 when Yahoo! terminated
the program, while they dawdled, then the chats were destroyed by Duke earlier or the
chats were destroyed in 2016 when Yahoo! transitioned the program to a web-based system.
The key is that all these dates are after the date upon which the duty to preserve was
triggered.

                                          249
Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 25 of 31 PageID #:22238




or restored. Glob. Hookah Distribs, 2020 U.S. Dist. LEXIS 133985, at *33-34; Sosa,

2018 U.S. Dist. LEXIS 204933, at *47-48. The Court has the same concerns with

respect to this allocation of burdens, too.

        Regardless of which party bears the burden of proof on this issue, all the

evidence establishes that the Yahoo! chats and autodeleted GoDaddy emails cannot

be restored or replaced. Tr. 67, 164, 168, 180, 216, 936, 938-39, 1498-1500. They’re

gone.

        Defendants made a strange argument that the lost chats could be restored by

deposing Saraswat. Dkt. 382, at 8. Of course, allowing a deposition of a witness is

not what Rule 37(e) meant by “restored or replaced through additional discovery.”

Fed. R. Civ. P. 37(e). The question is whether the electronically stored information

can be restored or replaced. Id. Further, even in the context of establishing

prejudice, Defendants’ proposed solution is insufficient under these facts. Schmalz

v. Vill. of N. Riverside, No. 13 C 8012, 2018 U.S. Dist. LEXIS 216011, at *10-11

(N.D. Ill. Mar. 23, 2018). Deposing the sender and receiver of chats is not a remedy

here.

        The Yahoo! chats and the autodeleted GoDaddy emails that were not auto-

forwarded to the Yahoo! account cannot be restored or replaced. If Plaintiff were to

bear the burden on this issue, they have met this burden.

                           vi. Was There Intent to Deprive/Was There

Prejudice?




                                          250
Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 26 of 31 PageID #:22239




       Intent and prejudice are both separate and related concepts under Rule 37(e).

Intent must be established before a court can impose sanctions, such as adverse

jury instructions, default, and dismissal under Rule 37(e)(2). Fed. R. Civ. P. 37(e),

advisory committee’s notes to 2015 amendments. If intent is established for these

sanctions, prejudice need not be separately established because prejudice is

assumed from the intent. Snider, 2017 U.S. Dist. LEXIS 107591, at *10 (citing Fed.

R. Civ. P. 37(e)(2), advisory committee’s notes to 2015 amendments). So, in that

way, the concepts of intent and prejudice are interrelated. But only prejudice is

required for a court to impose curative measures under Rule 37(e)(1). Fed. R. Civ.

P. 37(e), advisory committee’s notes to 2015 amendments. And, although there is

authority requiring the moving party to establish intent, Freidig v. Target Corp.,

329 F.R.D 199, 210 (W.D. Wisc. 2018), the court is left with discretion to determine

which party bears the burden to establish prejudice. Fed. R. Civ. P. 37(e), advisory

committee’s notes to 2015 amendments. 66

       There is certainly enough evidence for a reasonable person to conclude that

Defendants intentionally destroyed the Yahoo! chats. But a reasonable person

could likewise find, under the facts found by this Court, that Defendants did not

intentionally destroy this ESI. The destruction of the GoDaddy emails is a closer




66
  Defendants argued in their post-hearing brief that, “In meeting their burden, Plaintiffs’
[sic] must present compelling evidence of bad faith to trigger Fed. R. Civ. P. 37(e)(2).
Barbera v. Pearson Educ., Inc., 906 F.3d 621, 628 (7th Cir. 2018).” Dkt. 382, at 8. This
contention is patently false. There is nothing in Pearson that requires a party seeking
sanctions under Rule 37(e)(2) to “present compelling evidence.” The Court expects better
from counsel. Misrepresenting the holdings of cases is sanctionable. See Hill v. Norfold &
W. Ry. Co., 814 F.2d 1192, 1200-01 (7th Cir. 1987).

                                            251
Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 27 of 31 PageID #:22240




call. So, because reasonable people could disagree as to whether Defendants

intended to destroy this ESI, the Court is leaving this issue to the jury to determine

and will not impose sanctions under Rule 37(e)(2).

      But, because the Court finds that Plaintiff has been prejudiced by

Defendants’ destruction and failure to preserve ESI, it imposes curative measures.

      Establishing prejudice can be challenging. Schmalz, 2018 U.S. Dist. LEXIS

216011, at *8; Snider, 2017 U.S. Dist. LEXIS 107591, at *10 (determining prejudice

is “tricky business”). Under Rule 37(e), the ESI has been lost. It’s gone. So,

prejudice takes on an additional consideration. Courts must consider the harm

caused not only under the general concept of prejudice in other Rule 37 contexts,

but also in the context of determining the harm inflicted on account of the non-

existence of relevant information. That is a slightly different and more difficult

undertaking. The process can be challenging in at least two ways: (1) marshalling

the evidence to show harm because of the absence of evidence, and (2) determining

which party bears the burden of proof to show prejudice. Because of these

difficulties, the rule gives the court discretion as to how to best determine prejudice.

Fed. R. Civ. P. 37(e), advisory committee’s note to 2015 amendments.

      “Prejudice” under Rule 37(e) means that a party’s ability to obtain the

evidence necessary for its case has been thwarted. J.S.T. Corp., 2019 U.S. Dist.

LEXIS 90645, at *19. Prejudice also occurs when parties are forced to

unnecessarily litigate e-discovery issues when ESI is spoliated. Brown, 2014 U.S.

Dist. LEXIS 90123, at *50-51.



                                          252
Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 28 of 31 PageID #:22241




      There is little doubt that Plaintiff has been prejudiced by Defendants’

unquestionable destruction of the GoDaddy emails that were not auto-forwarded to

the Yahoo! email account. Defendants’ GoDaddy accounts were used for nearly

every facet of Defendants’ business, including communicating with confused

customers, such as Ms. Wood, who specifically accused Defendant of using

Plaintiff’s mark to increase Defendants’ sales. Pl.’s Ex. 69. There is even less room

for doubt about the prejudice Plaintiff suffered because of Defendants’ either

intentional destruction of the Yahoo! chats or, at the very least, unreasonable

failure to preserve those chats. That ESI went right to the core of Plaintiff’s

unclean hands defense. Because of that prejudice, the Court is not only allowing

the jury to hear about Defendants’ behavior in failing to preserve these chats but is

also imposing an evidentiary curative measure. Had the Court not already imposed

attorneys’ fees under several other rules, it might be inclined to reverse its

previously stated view on the availability of attorneys’ fees and impose that

purported curative measure under the facts of this case.

      In his post-hearing brief, Leavens claimed, “Perhaps more important, there

was no direct evidence that any specific chat communications material to the issues

in this case have been lost and cannot now be produced.” Dkt. 379, at 15. That

claim is completely legally, factually, and logically incorrect. Legally, there is no

legal requirement that there be “direct evidence.” Bankdirect Capital Fin., 2018

U.S. Dist. LEXIS 224705, at *18. Cases involving ESI spoliation nearly always

involve circumstantial evidence. Schmalz, 2018 U.S. Dist. LEXIS 216011, at *14-



                                          253
Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 29 of 31 PageID #:22242




15. (discussing cases involving circumstantial evidence to establish spoliation).

Additionally, the undisputed facts established that except for the contents of one

chat, all the chats are gone and cannot be recovered. Tr. 216. In fact, Leavens

hired Gough to recover the chats, but he was unable to do so. Tr. 1498-1500.

Further, chats between Saraswat and Duke about SEO work were “material to the

issues in this case.” Finally, this entire argument is nonsensical. The fundamental

problem with spoliation issues is that the evidence is gone, so, of course, a party

cannot point to a specific communication.

                    d. Curative Measures Imposed

      The Court will instruct the jury that it can consider the behavior that

resulted in the loss of the ESI. Fed. R. Civ. P. 37(e)(1). This is the remedy

Defendants proposed. Dkt. 382, at 6. The jury will be allowed to consider the

evidence of Defendants’ behavior resulting in the loss of the ESI along with all the

other evidence in making its decision. The jury will also be instructed that

Defendants had a duty to preserve the spoliated Yahoo! chats and GoDaddy emails,

that the spoliated Yahoo! chats and GoDaddy emails were relevant to the claims in

the case, that Defendants failed to take reasonable steps to preserve the spoliated

Yahoo! chats and GoDaddy emails, and that the spoliated Yahoo! chats and

GoDaddy emails cannot be recovered. Fed. R. Civ. P. 37(e)(1). Additionally,

Defendants are precluded from asserting that Saraswat and Webrecsol were not

working for Defendants at time the metadata containing Plaintiff’s mark was

inserted in Defendants’ webpage. Fed. R. Civ. P. 37(e)(1); see also, e.g., Charlestown



                                         254
Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 30 of 31 PageID #:22243




Capital Advisers, LLC, 2020 U.S. Dist. LEXIS 180982, at *54; J.S.T. Corp., 2019

U.S. Dist. LEXIS 90645, at *36. This remedy attempts to alleviate the harm

Plaintiff incurred because of the destruction of the Yahoo! chats. The Court has

already barred this evidence under Rule 37(b)(2)(A). But the bar under Rule 37(e)

will be the belt to the Rule 37(b)’s suspenders.

             4. Default and Dismissal Are Not Warranted

      The Court has spent a considerable number of pages explaining the reasoning

for imposing the sanctions it believes are warranted. But the Court must also

explain, even briefly, why it chose not to impose certain sanctions in its discretion.

Plaintiff understandably sought default against Defendants and dismissal of

Defendants’ counterclaims. Dkt. 294, at 83; Dkt. 381, at 7, 25. But public policy

favors decisions being made on the merits. Innovation Ventures, L.L.C. v. Aspen

Fitness Prods., No. 11-13537, 2014 U.S. Dist. LEXIS 47544, at *11 (E.D. Mich. Apr.

7, 2014). Default and dismissal are the most extreme sanctions available. Cohn v.

Guaranteed Rate, Inc., 318 F.R.D. 350, 353 (N.D. Ill. 2016). The Seventh Circuit

has cautioned that these extreme sanctions should only be imposed when there is a

clear record of contumacious conduct or less severe sanctions are unavailable. Rice

v. City of Chicago, 333 F.3d 780, 785-86 (7th Cir. 2003). Whether a clear record of

contumacious conduct exists under these facts is reasonably debatable. As the

Court stated at the outset of this order, exercising its discretion, a reasonable jurist

could rightfully impose those sanctions. But there are certainly less drastic

sanctions available that will remedy the prejudice to Plaintiff and allow the case to



                                          255
Case: 3:12-cv-50324 Document #: 439-3 Filed: 01/19/21 Page 31 of 31 PageID #:22244




be heard on the respective merits. The sanctions this Court has fashioned are

tailored toward the discovery violations. These sanctions include reimbursement of

attorneys’ fees and evidentiary sanctions, so Defendants will not profit from their

violations. The Court’s decision not to default Defendants and dismiss their

counterclaims was not made lightly. Instead, the decision was discretionary based

on all the facts of the case.

                                   *     *      *
       This case is an example supporting federal judges’ belief that “too many

attorneys pay too little heed to both the spirit and the letter of procedural rules

addressing e-discovery.” George Socha, Exterro and Duke/EDRM Judges Survey

2019 Series: Part 1, Failure to Comply with Federal Rules, ACEDS.org (April 1,

2019), https://aceds.org/exterro-edrm-judges-survey-2019-series-part-1-failure-to-

comply-with-federal-rules. Again, the Court does not and cannot require perfection.

But the Federal Rules of Civil Procedure require reasonableness and good faith by

the parties and counsel that appear before it. Those standards were not met even

under 2012 standards, let alone 2020 standards. These failures prejudiced Plaintiff.

A remedy is required.

       By February 22, 2021, Plaintiff must file its fee petition. Defendants and the

former defense counsel must file any response to the fee petition by March 22, 2021.

Plaintiff must file any reply by April 16, 2021.



Entered: January 19, 2021                       By:   __________________________
                                                      Iain D. Johnston
                                                      United States District Judge

                                          256
